Citation Nr: 0907921	
Decision Date: 03/04/09    Archive Date: 03/12/09

DOCKET NO.  07-25 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for left 
wrist fracture residuals.

3.  Entitlement to a permanent and total disability rating 
for pension purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The Veteran had active service from April 1961 to May 1963.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of October 2006.  In November 2008, the Veteran appeared at a 
hearing held at the RO before the undersigned (i.e., Travel 
Board hearing).
 
A claim for service connection for bilateral hearing loss was 
previously denied in a June 2002 rating decision which the 
Veteran did not appeal.  Although the October 2006 rating 
decision determined that the claim had not been reopened, 
subsequently, the RO obtained a VA examination, and the claim 
was considered on the merits in the June 2007 statement of 
the case and July 2008 supplemental statement of the case.  
In view of the new medical evidence showing the current 
presence of hearing loss disability, under 38 C.F.R. § 3.385, 
the Board agrees that the claim has been reopened by new and 
material evidence; thus the claim will be reviewed on a de 
novo basis.  See 38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. § 3.156 (2007); Barnett v. Brown, 83 F.3d 1380 
(Fed.Cir. 1996); Manio v. Derwinski, 1 Vet.App. 140 (1991).


FINDINGS OF FACT

1.  A bilateral hearing loss disability meeting VA criteria 
was not shown in service, or for many years thereafter, and a 
hearing loss disability shown after service is not related to 
any in-service events, including noise exposure.  

2.  The claim for service connection for left wrist fracture 
residuals was last denied in a June 2002 rating action based 
on the finding that the evidence did not show any connection 
between an in-service left wrist injury and any post-service 
left wrist condition.  

3.  Evidence received since the June 2002 decision does not 
relate to an unestablished fact necessary to substantiate the 
claim, and does not raise a reasonable possibility of 
substantiating the claim.  

4.  At a hearing before the undersigned in September 2008, 
prior to the promulgation of a decision in the appeal, the 
Veteran withdrew his appeal on the issue of entitlement to a 
permanent and total disability rating for pension purposes.


CONCLUSIONS OF LAW

1.  A bilateral hearing loss disability was not incurred in 
or aggravated by active service.  38 U.S.C.A. §§ 1112, 1113, 
1131, 1137 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.385 (2008).

2.  New and material evidence has not been received to reopen 
the claim for service connection for left wrist fracture 
residuals, and the June 2002 RO decision remains final.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2008).

3.  The criteria for withdrawal of a Substantive Appeal by 
the appellant on the issue of entitlement to a permanent and 
total disability rating for pension purposes have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2007)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.  

In a letter dated in June 2006, prior to the initial 
adjudication of the claims, the RO notified the Veteran of 
the information necessary to substantiate the claims on 
appeal, and of his and VA's respective obligations for 
obtaining specified different types of evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  He was told 
that the evidence must show a relationship between his 
current disabilities and an injury, disease or event in 
military service.  He was advised of various types of lay, 
medical, and employment evidence that could substantiate his 
service connection claims.  In addition, this letter 
explained that the service connection claims had been 
previously denied, and that new and material evidence would 
be required to reopen the claims.  The letter explained what 
type of evidence would constitute "new" and "material" 
evidence, generally in the context of examining the bases for 
the denial in the prior decision, and what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denial.  See Kent v. Nicholson, 20 Vet.App. 
1, 10 (2006).  In addition, he was provided with information 
regarding ratings and effective dates.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  As the notice contained 
information both as to the new and material evidence 
requirements and the evidence needed to substantiate an 
underlying service connection claim, the Veteran is not 
prejudiced by consideration of the reopened claim for service 
connection for hearing loss on the merits.  Thus, the duty to 
notify has been satisfied.

With respect to the duty to assist, service treatment records 
have been obtained, as have post-service VA treatment 
records.  The Veteran was afforded a VA examination regarding 
the hearing loss issue.  See 38 U.S.C. § 5103A(d) and 
38 C.F.R. § 3.159(c)(4); see McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  In connection with a claim to reopen, the 
VCAA explicitly states that, regardless of any assistance 
provided to the claimant, VA does not have a duty to obtain a 
medical opinion if the claim is not reopened.  38 U.S.C. 
§ 5103A(f) (West 2002); 38 C.F.R. § 3.159(c)(4)(C)(iii) 
(2008).  Since, as discussed below, no new and material 
evidence has been submitted in conjunction with the 
application to reopen the claim for service connection for 
left wrist fracture residuals, an opinion is not required.  

Thus, the Board finds that all necessary notification and 
development has been accomplished, and therefore appellate 
review may proceed without prejudice to the appellant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Significantly, 
neither the appellant nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist the appellant in the development of the 
claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

II.  Service Connection for Bilateral Hearing Loss

The Veteran contends that he developed hearing loss due to 
noise exposure from weapons as a tank crewman in service.  
Service connection may be established for chronic disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service 
connection may be granted on a presumptive basis for certain 
chronic diseases, including sensorineural hearing loss, if 
the disability was manifested to a compensable degree within 
one year of separation from service.  38 U.S.C.A. §§ 1110, 
1112(a)(1), 1113, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

Service connection for hearing loss may be granted where 
there is credible evidence of acoustic trauma due to 
significant noise exposure in service, post-service 
audiometric findings meeting regulatory requirements for 
hearing loss disability for VA purposes, and a medically 
sound basis upon which to attribute the post-service findings 
to the injury in service, as opposed to intercurrent causes.  
Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  The threshold 
for normal hearing is from zero to 20 decibels, and higher 
threshold levels indicate some degree of hearing loss.  Id., 
at 157.  

Impaired hearing will be considered a disability for VA 
purposes when the thresholds for any of the frequencies of 
500, 1000, 2000, 3000 and 4000 Hertz are 40 decibels or more; 
the thresholds for at least three of these frequencies are 26 
decibels or more; or speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.  

No complaints of hearing loss were noted in the Veteran's 
service treatment records.  The Veteran's separation 
examination in March 1963 included audiometric testing.  
Service department audiometric readings prior to October 31, 
1967, must be converted from American Standards Association 
(ASA) units to the currently used International Standard 
Organization (ISO) units, as it is presumed they were 
obtained using the ASA standards, unless shown otherwise.  As 
converted, the examination disclosed pure tone thresholds in 
the right ear at the frequencies of 500, 1000, 2000, and 4000 
hertz of 30, 25, 25, and 20 decibels, respectively.  
Corresponding findings in the left ear were 25, 20, 20, and 
30 decibels.  (No findings were obtained at the 3000 hertz 
level.)  Thus, while showing some loss of hearing, these 
findings are not indicative of hearing loss as defined by 
38 C.F.R. § 3.385.

Following service discharge, VA treatment records show that 
the Veteran was treated for otitis media in the right ear in 
September 1977.  In August 2001, an audiology evaluation 
disclosed mild hearing loss through 2000 hertz to a 
moderately-severe high frequently hearing loss in both ears.  
In June 2005, the Veteran was seen with the complaint of 
sudden, complete loss of hearing in the right ear which had 
started two months earlier.  Follow-up ENT clinic records 
include a notation in April 2006 that a computerized 
tomography (CT) scan was positive only for some fluid in his 
contralateral mastoid air cells.  In November 2006, it was 
noted that the Veteran continued to demonstrate normal 
hearing in the left ear through 2000 hertz, precipitously 
sloping to a moderately-severe to severe sensorineural 
hearing loss, and severe to profound sensorineural hearing 
loss in the right ear.  A CT scan was conducted in April 2007 
to evaluate a mass in the left mastoid.  There was an 
apparent soft tissue mass involving the posterior aspect of 
the mastoid, with differential possibilities including an old 
coalescent mastoiditis and cholesteatoma.  Otherwise the 
auditory canals were normal.  

A VA audiology examination was performed in June 2007, which 
disclosed pure tone thresholds in the right ear at the 
frequencies of 500, 1000, 2000, 3000, and 4000 hertz of 105, 
110, 110, 105+, and 110+ decibels, respectively.  
Corresponding findings in the left ear were 30, 30, 30, 70, 
and 70 decibels.  Speech recognition was 0 percent in the 
right ear and 94 percent in the left ear.  The examiner noted 
that the Veteran reported sudden hearing loss in the right 
ear about 3-4 years earlier, and that his left ear has been 
getting progressively worse since that time as well.  He 
reported a positive history of military noise exposure as an 
armored crewman.  After service, he had worked in a factory 
and as a mechanic.  The examiner noted the claims filed had 
been reviewed, and that the separation examination did not 
show hearing loss for VA purposes.  Referencing his history 
of noticing hearing loss only 3-4 years ago, the examiner 
concluded it was "not likely" that the current hearing loss 
was due to the military noise exposure from 1961 to 1963.  

At his hearing before the undersigned, the Veteran said that 
he had experienced frequent noise exposure from service from 
operating a tank gun.  The Veteran's DD Form 214 reveals that 
his military occupational specialty was Armor Crewman.  
However, he also stated that he first noticed hearing loss 
about four years ago.  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 
523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 
367 (2001).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.  

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  However, lay assertions may 
serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see 
Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  Competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  

The service treatment records show that the Veteran did not 
have a hearing loss for VA purposes at separation, and the 
only medical evidence addressing whether a hearing loss 
disability was of service onset concluded that it was not 
likely due to service.  For a grant of service connection, 
there must be medical evidence of a nexus between the current 
disability and the in-service disease or injury (in this 
case, noise exposure).  See Hickson v. West, 12 Vet. App. 
247, 253 (1999).  Significantly, Hensley did not dispense 
with the requirement of a medical nexus between a hearing 
loss shown later and service.  See Hensley, 5 Vet. App. at 
159-160.  

There is no contemporaneous evidence, lay or medical, of the 
presence of hearing loss until many years after service.  In 
evaluating the Veteran's claim, evidence of a prolonged 
period without medical complaint can be considered, along 
with other factors concerning the Veteran's health and 
medical treatment during and after military service, as 
probative evidence.  See Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000).  The absence of any contemporaneous mention, in 
the medical records or otherwise, of the claimed condition 
for many years after service constitutes negative evidence 
which weighs against his current testimony that the condition 
began in service, and persisted after service to the current 
time.  See Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd 
sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 
2002) (noting that the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence 
of an alleged fact).  

There is no medical basis on which to attribute the post-
service hearing loss to service.  The Veteran experienced a 
sudden loss of hearing in the right ear in 2005.  A VA 
examination in 2001 showed some hearing loss; although the 
specific audiometric findings are not of record, even if 
hearing loss meeting the 38 C.F.R. 
§ 3.385 criteria was shown at that time, there is no basis 
for relating the onset to service.  In this regard, the 
Veteran began noticing his hearing loss at the time of the 
sudden loss of hearing in 2005, and has not provided lay 
evidence of continuity of symptomatology.  

Although the June 2007 VA examination report lacks an 
extensive rationale, it does rely on the absence of hearing 
loss disability meeting VA criteria at separation in 1963, 
and the absence of any indication of hearing loss for many 
years thereafter, in concluding that hearing loss was not due 
to in-service noise exposure.  Thus, the opinion was based on 
accurate facts, and acknowledges that the VA had noise 
exposure in service.  Nieves- Rodriguez v. Peake, No. 06-312 
(U.S. Vet. App. Dec. 1, 2008) (the probative value of a 
medical opinion comes from when it is the factually accurate, 
fully articulated, and sound reasoning for the conclusion, 
not the mere fact that the claims file was reviewed).  
Moreover, in the absence of any medical evidence to the 
contrary, there is no basis to question the examination 
conclusion.  See Jones v. Principi, 16 Vet. App. 219, 225 
(2002) (Board must provide a medical basis other than its own 
unsubstantiated conclusions to support its ultimate 
decision); Colvin v. Derwinski, 1 Vet.App. 171 (1991) (Board 
is prohibited from making conclusions based on its own 
medical judgment).  

In sum, the evidence shows that hearing loss meeting the 
criteria set forth in 38 C.F.R. § 3.385 was not present in 
service; there is no contemporaneous evidence indicating the 
presence of a hearing loss disability until 38 years after 
service; there is no lay or medical evidence of continuity of 
symptomatology since discharge; and the only competent 
evidence addressing the question of a nexus to service found 
that it was not likely related.  Thus, the Board finds that 
the preponderance of the evidence is against the claim for 
service connection for bilateral hearing loss.  As a result, 
the benefit-of-the-doubt does not apply, and the claim must 
be denied.  38 U.S.C. § 5107(b); see Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  


III.  New and Material Evidence-Left Wrist Fracture

Service connection for left wrist fracture residuals was 
previously denied administratively in October 1963, due to 
failure to report for a VA examination, and later by RO 
rating decisions dated in October 2000 and June 2002.  The 
June 2002 rating action denied service connection based on 
the finding that the evidence did not show any connection 
between an in-service left wrist injury and any post-service 
left wrist condition.  The Veteran did not appeal any of 
these decision, and, accordingly, they are final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.202 
(2008).  However, if new and material evidence is received 
with respect to a claim which has been disallowed, the claim 
will be reopened, and if so reopened, the claim will be 
reviewed on a de novo basis.  38 U.S.C.A. § 5108; Evans v. 
Brown, 9 Vet.App. 27 (1996); Manio v. Derwinski, 1 Vet.App. 
140 (1991). 

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  In considering whether there is "new 
and material evidence," all evidence submitted since the 
last prior final decision, i.e., in June 2002, must be 
considered.  Evans.  

Evidence of record at the time of the last prior final 
decision, in June 2002, included service treatment records, 
which showed that the Veteran fell down on his outstretched 
left hand in April 1963.  When seen initially in the 
dispensary, the records indicate that an X-ray was thought to 
show a fracture.  However, evaluation at an Army hospital 
orthopedic clinic the following day showed that the X-ray was 
negative.  He had slight swelling of the wrist, and 
tenderness in the snuffbox, and he was to be treated with a 
short arm navicular cast, as if it was a fracture, for two 
weeks.  After his discharge from service the following month, 
he filed a claim for service connection for a left wrist 
injury, which was denied in October 1963 on the basis that he 
failed to report for a VA examination.  

Also of record were X-rays of the left wrist taken in October 
1985 and May 2000, after additional left wrist injuries, 
including after a car transmission fell on the left wrist in 
May 2000.  X-rays on both of these occasions failed to 
disclose any fracture residuals.  Based on this evidence, 
service connection was denied most recently in June 2002, on 
the grounds that the evidence failed to show a connection 
between any current left wrist condition and military 
service. 

Evidence received since the June 2002 decision includes VA 
treatment records which do not show a chronic left wrist 
disability.  In addition, the record includes the transcript 
of the Veteran's testimony at his Travel Board hearing before 
the undersigned in November 2008.  At that time, the Veteran 
described the fall on his left wrist in service, and 
subsequent treatment.  However, evidence of record at the 
time of the prior decision already included the records of 
treatment after the fall.  Since he was treated with a cast, 
and X-rays were initially thought to indicate a fracture, it 
is understandable that the Veteran believes that he sustained 
a left wrist fracture in service.  However, although 
competent to describe his injuries and symptoms, he is not 
competent to diagnose any medical disorder or render an 
opinion as to the cause or etiology of any current disorder 
because he does not have the requisite medical expertise.  
See, e.g., See Routen v. Brown, 10 Vet. App. 183, 186 (1997); 
Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  In this case, 
the service treatment records contained X-rays which ruled 
out a fracture, and X-rays following additional post-service 
injuries in 1985 and 2000, which likewise revealed no 
fracture residuals.  Insofar as the Veteran's testimony 
addresses the injury, it is duplicative of evidence 
previously of record; lay testimony, alone, is not sufficient 
to refute the negative X-rays shown in and after service.  
Moreover, there is no medical evidence of current disability.  
No medical evidence of a nexus to service has been received.  

Under these circumstances, the new evidence does not raise a 
reasonable possibility of substantiating the claim, and, 
hence, is not material.  38 C.F.R. § 3.156(a).  Hence, the 
Board finds that new and material evidence has not been 
presented, and the 2002 RO decision remains final.  
38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  Annoni 
v. Brown, 5 Vet. App. 463, 467 (1993); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

IV.  Entitlement to a permanent and total disability rating 
for pension purposes

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2008).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative, either on the record at a hearing or in 
writing.  38 C.F.R. § 20.204 (2008).  The appellant, through 
testimony at his hearing before the undersigned, and further 
confirmed by a written statement provided at that time, has 
withdrawn his appeal as to the issue of entitlement to a 
permanent and total disability rating for pension purposes, 
and, hence, there remain no allegations of errors of fact or 
law for appellate consideration.  Accordingly, the Board does 
not have jurisdiction to review the appeal as to that issue, 
and it is dismissed.


ORDER

Service connection for bilateral hearing loss is denied.

The application to reopen a claim for service connection for 
left wrist fracture residuals is denied.

The appeal on the issue of entitlement to a permanent and 
total disability rating for pension purposes is dismissed.



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


